



Packaging Corporation of America
Amended and Restated 1999 Long-Term Equity Incentive Plan
Executive Officer Restricted Stock Award Agreement


By this agreement, Packaging Corporation of America (“PCA” or the “Company”)
grants to you the following restricted shares of the Company’s common stock,
$.01 par value, subject to the terms and conditions set forth below, in the
attached Plan Prospectus, and in the Amended and Restated 1999 Long-Term Equity
Incentive Plan, as may from time to time be amended and/or restated (the
“Plan”), all of which are an integral part of this Agreement. A copy of the
Amended and Restated 1999 Long-Term Equity Incentive Plan may be obtained from
the Company upon request. Capitalized terms used and not defined herein have the
meanings given to them in the Plan.


Grant Date: June 20, 2016
Number of Restricted Shares Awarded :
Fair Market Value at Grant:
Restriction expires: June 20, 2020



The shares of restricted stock granted under the Plan will be held in escrow by
the Company on the participant’s behalf during any period of restriction and
will bear an appropriate legend specifying the applicable restrictions thereon,
and, if requested, the participant will be required to execute a blank stock
power therefor. During the period of restriction the participant shall have all
of the rights of a holder of Common Stock, including but not limited to the
rights to receive dividends and to vote, and any stock or other securities
received as a distribution with respect to such participant’s restricted stock
shall be subject to the same restrictions as then in effect for the restricted
stock.


This award is subject to the “Performance-Based Award Pool for Executive
Officers” provisions (the “Pool Provisions”) adopted by the Section 162(m)
Subcommittee of the Compensation Committee on June 20, 2016. If the number of
shares of restricted stock available to be awarded to you under the Pool
Provisions (as certified by the Compensation Committee or the Section 162(m)
Subcommittee) is less than the number of restricted shares awarded hereby, then
the excess number of shares (i.e. the number by which this award exceeds the
number certified by the Compensation Committee or the Section 162(m)
Subcommittee) will be forfeited at the time of such certification, and only the
number certified by the Compensation Committee or the Section 162(m)
Subcommittee will vest at the time the restrictions herein expire.


This award is further subject to the Company’s compensation recovery policy in
effect from time to time.


Except as otherwise provided by the Board of Directors:






--------------------------------------------------------------------------------




(1) at such time as a Participant ceases to be a director, officer, or employee
of, or to otherwise perform services for, the Company and its Subsidiaries due
to death or Disability, during any period of restriction, all restrictions on
the shares granted to the Participant shall lapse;


(2) at such time as a Participant ceases to be, or in the event a participant
does not become, a director, officer, or employee of, or otherwise perform
services for, the Company or its Subsidiaries for any other reason, all shares
of restricted stock granted to such Participant on which the restrictions have
not lapsed shall be immediately forfeited to the Company.




If a Change in Control occurs prior to the fourth anniversary of the Date of
Grant, then all restrictions on the shares granted to the Participant will lapse
on the date of such Change in Control. Notwithstanding the foregoing, the
restrictions will not lapse upon a Change in Control if an award meeting the
following requirements (the “Replacement Award”) is provided in substitution
hereof:


(i)     it relates to equity securities of the Company or its successor
following the Change in Control or another entity that is affiliated with the
Company or its successor following the Change in Control and such equity
securities are publicly traded and registered under the Securities Exchange Act
of 1934;


(ii)    it has a value at least equal to the value of this award as of the date
of the Change in Control as determined by the Committee;


(iii)    it does not contain any performance goals and vesting is subject only
to continued service with the Company or its successor following the Change in
Control through the fourth anniversary of the original Grant Date. If a Change
of Control occurs prior to certification of the number of shares available for
this award pursuant to the Pool Provisions, then the Pool Provisions shall not
be applicable and this award shall cover the full number of shares identified on
the first page hereof.


(iv)    its forfeiture provisions, transfer restrictions and any other
restrictions lapse upon the fourth anniversary of the original Date of Grant;
provided, however, that such restrictions will lapse, and the shares will fully
vest, if within two years after the date of the Change in Control, the
Participant’s employment is terminated by the Company without Cause or the
Participant resigns for Good Reason; and


(v)    the terms and conditions of the Replacement Award with respect to
dividends and a subsequent change in control are not less favorable to the
Participant than the terms and conditions of this award.


Without limiting the generality of the foregoing, the Replacement Award may take
the form of a continuation of this award or such other form approved by the
Committee provided that the preceding requirements of this subsection are
satisfied. The determination of whether the




--------------------------------------------------------------------------------




requirements are satisfied shall be made by the Committee, as constituted
immediately prior to the Change in Control, in its sole discretion. In the event
of a Change in Control, Participant agrees to accept a Replacement Award meeting
the above conditions in substitution of this award.




"Good Reason" means: (i) a change in the Participant’s job title or position,
which results in a material diminution in authority, duties or responsibilities;
(ii) any material breach of this agreement by the Company of any material
obligation of the Company for the payment or provision of compensation or other
benefits to the Participant; (iii) a material diminution in Participant’s
compensation or a failure by the Company to provide an arrangement for the
Participant for any fiscal year of the Company giving the Participant the
opportunity to earn an incentive award for such year; or (iv) the Company
requires Participant to materially change the location of Participant’s
principal office; provided such new location is one in excess of 35 miles from
the location of Participant’s principal office before such change.




Please indicate your acceptance of this Agreement by signing in the space
provided below and returning this page to Halane Young, Executive Director,
Total Rewards & HRIS, located in Lake Forest.


 
Packaging Corporation of America
 
 
 
By:
Accepted and Agreed:
 
 
Title:
 
 
 
 
 
 
 
Date:
 
 
 
 
 
 







--------------------------------------------------------------------------------




Packaging Corporation of America


2016 Performance-Based Equity Award Pool for Executive Officers


Adopted June 20, 2016


1. Purpose. The Committee intends to grant the Full Value Awards described
herein (the “Awards”) to the executive officers of Packaging Corporation of
America (the “Company”) named herein (the “Participants”) pursuant to the
Company’s Amended and Restated 1999 Long-Term Equity Incentive Plan (the “Plan”)
on or around the date hereof. The Section 162(m) Subcommittee desires to
designate such Awards as Performance-Based Compensation and hereby adopts an
award pool (the “Award Pool”) of Shares available for such Awards subject to the
Performance Criterion and other terms and conditions provided herein.
Capitalized terms not otherwise defined herein shall have the meanings given to
them in the Plan.


2. Performance Criterion. The Company’s Earnings before Interest, Taxes,
Depreciation and Amortization (“EBITDA”) shall be established as the Performance
Criterion for the Award Pool.


3. Award Pool Shares. The aggregate amount of Shares (the “Award Pool Shares”)
available for award to all Participants in the Award Pool shall be the number
equal to (i) 3.0% of the Corporation’s EBITDA for the period beginning April 1,
2016 and ending March 31, 2017 (the “EBITDA Performance Period”); divided by
(ii) the closing price of a Share on the New York Stock Exchange on the date
hereof.


4. Awards. Awards shall be in the form of “Restricted Stock Awards” (pursuant to
the Restricted Stock Award Agreements attached hereto as Exhibit A) and
“Performance Unit Awards” (pursuant to the Performance Unit Agreement attached
hereto as Exhibit B).


5. Participant Percentages and Maximums. The percentage of Award Pool Shares
(the “Award Pool Percentage”) and the maximum number of Award Pool Shares (the
“Participant




--------------------------------------------------------------------------------




Maximum”) available to be awarded to each Participant for each Award, shall be
as set forth in the following table. For each Participant, half of his
percentage of Award Pool shares is allocated to each type of Award.


Participant
Percentage of Award Pool Shares
Maximum for Restricted Stock Awards (in shares)
Maximum for Performance Units (in shares)*
Mark W. Kowlzan
40
%
33,469
40,163
Thomas A. Hassfurther
25
%
21,459
25,751
Robert P. Mundy
10
%
6,660
7,992
Charles J. Carter
12.5
%
6,913
8,296
Thomas W.H. Walton
6.25
%
4,255
5,106
Kent A. Pflederer
6.25
%
4,255
5,106



6. Certification of Award Pool. The Committee (or the Section 162(m)
Subcommittee) shall certify the number of Award Pool Shares available for each
Participant for each Award (the “Certified Share Number”) within 75 days after
the end of the EBITDA Performance Period, which shall be calculated by (a)
multiplying (i) the Award Pool Percentage for such Participant for such Award by
(ii) the aggregate number of Award Pool Shares and (b) if applicable, reducing
the number calculated pursuant to subsection (a) to the Participant Maximum for
such Award.


7. Award Agreement. The Committee (or the Section 162(m) Subcommittee) will
reduce (but not increase) the actual number of Shares to be awarded to a
Participant on vesting of an Award from the Certified Share Number for such
Award to the extent necessary to achieve the level of vesting provided in the
Award agreements attached hereto.


8. Plan Provisions. The Award Pool and Awards described herein are subject to,
and made pursuant to, the terms and conditions of the Plan. If there is any
inconsistency between the terms of the Award Pool or any Award agreement and the
terms of the Plan, the terms of the Plan shall control unless expressly stated
that an exception to the Plan is being made.


